DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on November 7, 2022 is acknowledged. The traversal is on the grounds that Applicant believes “that there would not be an undue search burden to search and examine all groups together.” This is not found persuasive because the Groups are drawn to independent and distinct inventions, namely a product and method of making a product, as set forth in the Requirement for Restriction/Election dated September 6, 2022. Furthermore, each Group possesses a separate classification and each Group requires a separate field of search, again as set forth in the Requirement for Restriction/Election dated September 6, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “elemental sulfur” in claim 7 is listed in the claim as a member of the Markush Group of metal sulfide compounds. The term is indefinite because the it is unclear how elemental sulfur could possibly be considered to be a “metal sulfide compound.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhamu et al. (US 2019/0165374 A1), hereinafter “Zhamu,” in view of Yushin et al. (US 2015/0064568 A1), hereinafter “Yushin.”
Regarding claim 1, Zhamu teaches an energy storage device comprising:
	a first electrode and a second electrode, in this case an anode and a cathode (¶ [0027]), wherein at least one of the first electrode and the second electrode is a Si-based electrode, in this case the anode active material may be silicon (Si) (¶ [0019] & [0103]);
	a separator between the first electrode and the second electrode (¶ [0027]); and
	an electrolyte composition (¶ [0027).
	Zhamu does not teach the metal sulfide compound. However, Yushin teaches an electrolyte comprising a metal sulfide additive, in this case Li2S (¶ [0059]). One having ordinary skill in the art would have realized that including such an additive would have provided “donor ions” (see ¶ [0009]) which in turn would yield higher specific capacity (see ¶ [0006]), thereby facilitating improved battery performance. Therefore, it would have been obvious to have included a metal sulfide additive in the electrolyte in order to facilitate improved battery operation.
Regarding claim 2, Zhamu further teaches that the second electrode is an Si-dominant electrode, in this case the anode active material may be silicon (Si) (¶ [0019] & [0103]).
Regarding claim 3, Zhamu further teaches that the second electrode comprises a self-supporting composite material film, in this case the anode material is a solid or is in a semi-solid state with sufficient viscosity to maintain its shape (¶ [0059]).
Regarding claim 4, Zhamu further teaches that the composite material comprises:
	greater than 0% and less than about 95% by weight silicon particles, in this case the anode active material occupies 50-95% of the total anode particulate weight (¶ [0058]); and
	greater than 0% and less than about 90% by weight of one or more types of carbon phases, in this case the electron-conductive material may be carbon nanotubes, nanofibers, or graphene and occupies 0.5 to 15% of the anode material by weight (¶ [0058]), wherein at least one of the carbon phases is a substantially continuous phase that holds the material film such that the silicon particles are distributed throughout the composite material film, in this case the conductive material forms a 3D network of electron-conductive pathways (¶ [0059]; Fig. 1D, reference no. 12).
Regarding claim 5, Zhamu further teaches that the electrolyte further comprises fluoroethylene carbonate (FEC) (¶ [0122]).
Regarding claim 6, Zhamu further teaches that the electrolyte is substantially free of non-fluorine containing cyclic carbonate, in this case FEC may be the sole solvent (¶ [0122]).
Regarding claim 7, Zhamu does not teach the metal sulfide compound. However, Yushin teaches an electrolyte comprising a metal sulfide additive, in this case Li2S (¶ [0059]). One having ordinary skill in the art would have realized that including such an additive would have provided “donor ions” (see ¶ [0009]) which in turn would yield higher specific capacity (see ¶ [0006]), thereby facilitating improved battery performance. Therefore, it would have been obvious to have included a metal sulfide additive in the electrolyte in order to facilitate improved battery operation.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhamu and Yushin as applied to claim 7, above, and further in view of Sasakawa et al. (US 2017/0271707 A1), hereinafter “Sasakawa.”
Regarding claim 8, Zhamu does not teach the metal sulfide additive, and Yushin does not teach the transition metal sulfide. However, Sasakawa teaches that transition metal sulfides such as molybdenum sulfide (MoS2) and iron sulfide (FeS2) may be used in lieu of lithium sulfide (¶ [0069]). One having ordinary skill in the art would have realized that the transition metal sulfides would have provided the same donor ion effect desired by Yushin (see rejection of claim 7, above) thereby facilitating improved battery operation. Therefore, it would have been obvious to have substituted a transition metal sulfide such as MoS2 or FeS2 for Li2S in order to facilitate improved battery operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729